891 So. 2d 1155 (2005)
Steven McALLISTER, Appellant,
v.
BREAKERS SEVILLE ASSOCIATION, INC., Appellee.
No. 4D04-1032.
District Court of Appeal of Florida, Fourth District.
January 26, 2005.
Robert Rivas, Spencer M. Sax and Ronna Friedman Young, of Sachs, Sax & Klein, Boca Raton, for appellant.
Mark S. Mucci of Benson, Mucci & Associates, LLP., Fort Lauderdale, for appellee.
*1156 FARMER, C.J.
Reversed. The entry of a final judgment was error because no notice of trial was properly given. A notice of hearing merely stating that an "evidentiary hearing" will be held is, without more, insufficient to give proper notice to a party that a full trial on the merits of all issues in the case will be held at the specified time. We also reject the argument that the record demonstrates with adequate clarity a waiver of the notice issue by acquiescence in the trial court's insistence that counsel present her case.
SHAHOOD and TAYLOR, JJ., concur.